Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: it appears that the terms “…a computer…an electronic device…a streaming stick…” in line 7 refer to the terms “a computer…an electronic device…a streaming stick” previously defined in lines 3-4 (emphasis added). Appropriate correction is requested. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 direct to both a method and an apparatus. There are product and process in the same claim. It is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05 (p) II. 
Claim 1 recites “the mobile electronic device” in lines 9-10. (Emphasis added). It is unclear whether this term is different from “a mobile computing device” as previously defined in line 5. Appropriate correction is requested.
Claim 1 recites the limitation “the stationary electronic device” in line 10. (Emphasis added). There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the mobile device user” in line 5. (Emphasis added). There is insufficient antecedent basis for this limitation in the claim.
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by 
Rakoff et al. (US 8,789,082 B2).
	Regarding claim 1, Rakoff teaches a method and system for enabling event goers and viewers of home entertainment to interact and participate with video and audio content (A/V content, e.g., movie) being broadcast/streamed in a public or private venue and/or in a private residence (home) by a display device (see abstract, col. 5, lines 14-24; col. 6, lines 23-35) comprising. A software application on a computer, in the cloud, or on an electronic device such as a streaming stick and/or dongle or installed on a home smart device combined with a software application for a mobile computing device (software application installed on set top box or Internet connected television, and mobile device application installed on a mobile/wireless device – see col. 6, lines 36-46; col. 10, lines 14-35; col. 10, line 59 to col. 11, line 2; col. 11, lines 11-19; col. 13, lines 18-22; and figures 2, 4-5) that when used in conjunction with one another, empower a user of the mobile computing device to receive a prompt from said software application on a computer, in the cloud, or on an electronic device such as a streaming stick and/or dongle on the mobile computing device and to then in turn use an object that pertains to the prompt (the software application enables a user of the mobile/wireless device to receive a prompt and to respond to the prompt for registering via the mobile/wireless device  – see col. 1, lines 32-65; col. 5, lines 40-54; col. 13, lines 6-11; col. 13, lines 23- 26). Furthermore, a synchronization method for the devices, the mobile electronic device and the stationary electronic device, such as a computer or on an electronic device such as a streaming stick and/or dongle or installed on a home smart device to deliver a participatory message prompt to mobile device users to participate with the action/scene/content taking place within the video and audio content being broadcast/streamed and displayed is being claimed (providing synchronization of the interactive movie comprises sending an interactive message prompt to the mobile/wireless device for users of the mobile/wireless device to interact and participate with the movie while the  movie is being played, e.g., vote for presenting an alternative movie segment of the movie. See abstract; col. 1, 23-65; col. 2, line 48 – col. 3, lines 3; col. 3, lines 30-38; col. 6, lines 6-21; col. 6, lines 23-35; col. 6, lines 47-63; col. 7, lines 11-28; col. 7, lines 34-53; col. 7, line 55 to col. 8, line 3; col. 8, lines 38-52; col. 9, lines 51-61; col. 11, lines 3-11; and col. 13, lines 27-30).
	Regarding claim 2, Rakoff further teaches a wireless network to communicate with one or more mobile computing devices of one or more users (a wireless network is used to communicate with one or more mobile/wireless devices of one or more users – see col. 1, line 66 to col. 2, line 2; col. 3, lines 4-7; col. 5, lines 33-49; and col. 6, lines 36-46). The method according to claim 1, wherein said software and hardware delivers real time prompts to one or more electronic mobile devices via a downloadable software application, which has been installed on the electronic mobile device (software running on a server to deliver real time prompts to mobile/wireless devices through the installed application on the mobile/wireless device – see col. 3, lines 14-29; col. 6, lines 6-21; col. 6, lines 47-63; and col. 8, lines 25-37).
	Regarding claim 3, Rakoff teaches a method for enabling an event goer and video and audio content watcher to participate with the video and audio content broadcast or streamed by loading and/or playing the video and audio content into an electronic mobile device with participatory details at various points of the content and by conveying the participatory point to the mobile device user immediately preceding the participatory point in the content (providing an audience or a viewer to interact with a movie having one or more interaction points by displaying the movie on a display device and sending message prompt prior to each interaction point to a registered user of mobile/wireless device to vote for presenting an alternative movie segment of the movie being played – see col. 1, lines 32-65; col. 2, line 48 to col. 3, line 3; col. 8, lines 38-52; col. 9, lines 26-44; and figures 8-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Evans (US 10848792 B2) teaches a system and method for providing audience-targeted content triggered by events during program.
	Anderson et al. (WO 2012094105 A1) teaches a method and a system providing interactions between a second screen and a first screen.
	Gypta et al. (US 20110177774 A1) teaches systems, apparatus, and methods for generation, delivery, and execution of interactive applications over a mobile broadcast network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421